 1
                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHANIE GUTIERREZ,               Case No. 19-cv-10841-DOC-AFM
12
                      Plaintiff,
13                                       JUDGMENT
            v.
14

15
     UNKNOWN,

16                    Defendant.
17

18         IT IS ORDERED AND ADJUDGED that the action is dismissed without
19   prejudice.
20

21   DATED: January 15, 2020
22

23                                   ____________________________________
                                              DAVID O. CARTER
24                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
